A= ILED
                                                                                                COURT OF APPEALS
                                                                                                    DIVISION 11

                                                                                              2015 JAN ` 6. All 9: 35
      IN THE COURT OF APPEALS OF THE STATE OF WASHIN .
                                                                                                       O
                                               DIVISION II

In the Matter of the Estate of                                                     No. 45098 -4 -II



                 MICHAEL K. HARDER.


PHILLIP HARDER, as Personal
    Representative of the estate of MICHAEL K.
    HARDER, deceased.


                                    Respondent,


          v.



    CHRISTOPHER and DAVID HARDER,                                          PUBLISHED OPINION


                                    Appellants.


         SUTTON, J. —    Christopher ( Chris) and David Harder, 1 two of four heirs2 of the estate of

Michael K. Harder, appeal the superior court' s finding that it lacked jurisdiction to hear the issue

of the reasonableness of the personal representative Phillip Harder' s fees in the settlement of their

father' s estate because none of the heirs properly invoked the superior court' s jurisdiction within

the required time limit. Chris and David argue that their notice to mediate was the equivalent of a


petition for accounting under the probate statute, RCW 11. 68. 110. We affirm.




1 We will use first names to refer to the Harder family members, including Phillip Harder, for
clarity; we mean no disrespect.
2
    Michael J. Harder   and   Janet Harder   are not parties   to this   appeal.
No. 45098 -4 -II



                                                           FACTS


         Michael K. Harder died testate            on   November 28, 2007.                 His nonintervention will left his


estate   to his four   children,   Michael J.,     Janet, David, and Chris, and named his brother, Phillip,

personal representative of       his   estate.    The superior court ordered that the estate was solvent and


would be administered without court intervention. On August 13, 2012, Phillip filed a declaration

of completion of probate,          listing his    personal     representative             fees.   On the same day, he also

provided notice to the heirs. This notice informed the heirs that unless one of them petitioned the

superior    court   under    RCW 11. 68. 110 to " approve the reasonableness of the fees, or for an


accounting"    within 30 days of the filing, Phillip' s fees would be deemed reasonable and the

declaration would be the equivalent of a final decree of distribution of the estate.3 Clerk' s Papers

 CP) at 34. No heir filed a petition within 30 days of August 13, 2012.

          On September 12, 2012, Janet filed a " Notice of Mediation" in the matter of her father' s




3 RCW 11. 68. 110( 3) requires the personal representative to mail a copy of the declaration of
completion of probate to each heir, legatee, or devisee with notice that informs the recipients that,
  U] nless [ an heir, devisee, or legatee of a decedent files a petition] requesting the court to approve
the reasonableness      of   the [ personal   representative' s]        fees   or   for   an   accounting,   or   both, ...   within


thirty daysafter the date of the filing [ of the declaration of completion of probate],                             the acts of the

personal representative will be deemed approved, the personal representative will be automatically
discharged    without    further   order of      the   court ...       and the Declaration of Completion of Probate
will be final and deemed the equivalent of a Decree of Distribution."


                                                                   2
No. 45098 -4 -II




estate, requesting that Phillip' s fees be resolved by mediation under RCW 11. 96A.300.4 CP at 4.

The notice did not petition or otherwise ask the superior court to take any action. The notice listed

Janet' s two choices for mediator, but it did not notify Phillip of the process to nominate his own

proposed     mediators    nor   how to object to      mediation.     The superior court took no action on this

notice.'




           Six months later, all four heirs filed a notice of arbitration as to Phillip' s fees, citing RCW

11. 96A. 310, but      again   they did   not ask   the   superior court   to take any   action.   Phillip objected to

arbitration arguing the superior court had no jurisdiction to hear the heirs' argument about the

reasonableness of his fees because the heirs did not file a petition within 30 days of the date he

notified    them that    probate   had been     completed.        At the hearing on Phillip' s objection to the

arbitration, the superior court ruled that it lacked jurisdiction over the issue of the reasonableness


of Phillip' s fees because the heirs did not properly invoke the superior court' s jurisdiction by filing

a " petition" within 30 days of Phillip' s declaration of completion of probate and the heirs' notice

of mediation was not a petition. Chris and David appeal.




4 Janet filed this notice under the Trust and Estate Dispute Resolution Act, chapter 11. 96A RCW,
 also   known    as   TEDRA). The notice stated:

           Notice is hereby given the following matter shall be resolved by mediation under
           RCW 11. 96A.300:
           OBJECTION TO FEES OF PHILLIP HARDER.
           This matter must be resolved using the mediation procedures of RCW 11. 96A.300
           unless the [ superior court] determines otherwise upon objection for good cause
           shown.

CP at 4.


5 The parties mediated without resolution.


                                                              3
No. 45098 -4 -II



                                                              ANALYSIS


         We review subject matter jurisdiction rulings de novo. In re Estate ofKordon, 157 Wash. 2d
206, 209, 137 P.3d 16 ( 2006).                  A superior court' s jurisdiction over nonintervention probate


proceedings     is limited         and    depends   on   the " legislative   scheme."     In re Estate ofBobbitt, 60 Wn.

App. 630,   632, 806 P.2d 254 ( 1991). After the superior court declares that a nonintervention estate


is solvent, the superior court loses jurisdiction unless the executor or another person with


statutorily conferred authority properly invokes it again. In re Estate ofJones, 152 Wash. 2d 1, 9, 93
P.3d 147 ( 2004); Bobbitt, 60 Wn.               App.    at   632. We hold that because Janet' s notice of mediation


did not substantially comply with TEDRA and, even if it did, none of the heirs filed a petition

under RCW 11. 68. 110, Chris and David did not properly invoke the superior court' s jurisdiction.

                                I. THE HEIRS FAILED TO COMPLY WITH RCW 11. 96A.300


         Phillip argues that the notice of mediation failed to substantially comply with the statutory

requirements of the TEDRA under RCW 11. 96A.300. We agree.


         Under TEDRA, a party may submit a probate matter to mediation by giving notice of

mediation      to   all   the   parties   in " substantially" the form       set   forth in RCW 11. 96A.300( 1)(     a), which




governs required notice when no hearing on the issue has been set. The notice of mediation must

advise   the    recipient         that the   matters     to   be   mediated "      must be resolved using the mediation

procedures of RCW 11. 96A.300 unless a petition objecting to mediation is filed with the superior

court within        twenty days          of service of    this   notice."    RCW 11. 96A.300( 1)(    a) ( emphasis added).




The notice must inform the recipients that if they do not file such a petition they must submit to

the   other parties a           list   of acceptable mediators        within    30 days   of receipt of   the   notice.   RCW


 11. 96A.300( 1)( a).




                                                                     4
No. 45098 -4 -II




            Substantial compliance with procedural requirements is generally sufficient because delay

or   loss   of   lawsuits   should not   be the   result of complex procedural     technicalities.     In re Saltis, 94
Wash. 2d 889, 895 -96, 621 P.2d 716 ( 1980).                    A. party substantially complies with procedural

requirements if his or her pleading satisfies the substance essential to the statute' s purpose. Crosby

v. Spokane County, 137 Wash. 2d 296, 302, 971 P.2d 32 ( 1999).
            Here, Janet' s notice of mediation did not come close to satisfying the substance essential

to the      statute' s purpose.   The notice of mediation failed to include language that advised Phillip

that the matter must be resolved using the mediation procedures of RCW 11. 96A.300( 1)( a) unless

he objected to mediation. The notice also failed to inform Phillip that he could choose to object to

mediation, how to object to it, or how to nominate his proposed mediators if he did not object. The

notice merely stated that the matter would be resolved through mediation " unless the [ superior

court]      determines      otherwise upon objection    for   good cause shown."     CP at 4. The notice failed to


substantially comply with the requirements for a TEDRA notice of mediation under RCW

11. 96A.300( 1)( a).


                             II. THE HEIRS FAILED To COMPLY WITH RCW 11. 68. 110

             Chris and David argue that the notice of mediation must have been sufficient to invoke the

superior court' s jurisdiction under RCW 11. 68. 110 because Phillip participated in mediation. We

disagree. Even if Janet' s notice of mediation complied with TEDRA, the notice failed to invoke

the jurisdiction of the superior court because none of the four heirs filed a petition as required

under RCW 11. 68. 110( 3).


             Before probate of a nonintervention estate is closed, the personal representative must file

 a   declaration that includes the           amount     of   fees to be   paid   for his   or   her   services.   RCW




                                                               5
No. 45098 -4 -II



11. 68. 110( 1)( g).         The personal representative must also send notice to the heirs that if they wish

to challenge those fees, they must petition the superior court within 30 days for an order approving

the   fees   or   for   an   accounting. RCW 11. 68. 110( 2), ( 3).              Once the declaration of completion is filed,


the   estate closes and          the    personal representative             is discharged automatically " unless an heir .. .


 petitions]       the   court   to   approve   the fees     or   for   an   accounting."   In re Estate ofArdell, 96 Wash. App.
708, 714, 980 P.2d 771 ( 1999).


             The legislature enacted TEDRA to provide for nonjudicial dispute resolution methods for

probate matters.             TEDRA         provisions "'     shall not supersede, but shall supplement, any otherwise

applicable provisions and procedures '                      under Title 11 RCW. RCW 11. 96A.080( 2).


             In Kordon, a party contesting a will filed a TEDRA petition but did not file a citation, as

required by chapter 11. 24 RCW, which governs will contests. Kordon, 157 Wash. 2d at 208 -09. Our

Supreme Court held that the superior court lacked subject matter jurisdiction because the party had

not filed a chapter 11. 24 RCW citation and TEDRA did not affect that requirement. Kordon, 157
Wash. 2d at 212.


             The facts here are analogous. Janet filed a notice of mediation under TEDRA, but she did

not comply with the requirement under RCW 11. 68. 110( 2) by filing a petition for an accounting

to    challenge
                    Phillip' s       fees. Chris and David now argue that the superior court' s decision favored


 form over substance" because the notice of mediation was the functional equivalent of a petition


for    an   accounting. Br.           of   Appellant   at   5.   We disagree. The notice of mediation failed to petition


the superior court to take any action and TEDRA does not affect the requirements in chapter 11. 68

RCW.          We note that reading both applicable provisions of chapters 11. 68 and 11. 96A RCW

together, so that chapter 11. 96A RCW supplements chapter 11. 68 RCW, requires a party who



                                                                            6
No. 45098 -4 -II



gives notice of mediation in order to resolve a fee dispute under chapter 11. 96A RCW to also file

a petition   to invoke the   superior court' s   jurisdiction   under chapter     11. 68 RCW. "' Plain language


does   not require construction. "'     Kordon, 157 Wash. 2d at 212 ( quoting State v. Wilson, 125 Wash. 2d
212, 217, 883 P.2d 320 ( 1994)).         The superior court properly ruled that it lacked jurisdiction to

review the reasonableness of Phillip' s personal representative fees.

                                              III. ATTORNEY FEES


         Phillip requests attorney fees under RCW 11. 96A. 150, which permits us to order one party

to pay   another   party   reasonable   attorney fees in      our   discretion.   We may consider any and all

factors that we deem to be relevant and appropriate, which factors may but need not include

whether   the   litigation benefits the   estate or   trust involved.    RCW 11. 96A. 150( 1).    Phillip argues

that this appeal is meritless and wastes the estate' s resources that would otherwise be distributed

to the other two heirs who are not a part of this appeal. Because scant case law addresses the need


to file the petition required by RCW 11. 68. 110 in order to invoke the superior' s court' s jurisdiction,

we find the appeal did not lack merit. Therefore, we deny Phillip' s request for attorney' s fees.

         We affirm.




 We concur:




 We : swick, P. J.




Lee,




                                                          7